Section 2 of the act requires the County Commissioners to invest each year, in interest-bearing securities, the county taxes derived from the taxation of the property of the Norfolk     (66) and Western Railroad Company in Sauratown Township, as a sinking fund for the payment, at maturity, of the bonds issued by said township to aid in building said railroad (after first deducting thereout enough to pay the current interest). As the bonds of said township have been paid off, there is no sinking fund required to pay the bonds, and the mandamus in this regard was properly refused.
It would have been otherwise if this section had, like section 1, required the reimbursement of that township by disbursing the taxation, derived from said railroad, for roads, schools, etc., in the townships named. Whether it shall be so amended is a matter for the Legislature. The statute does not now so require.
No Error.
Cited: Trustees v. Webb, 155 N.C. 385; Commrs. v. Commrs., 157 N.C. 517.